Citation Nr: 0327067	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  95-37 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 50 
percent. 

2.  Entitlement to an increased evaluation for pleurisy with 
effusion and inactive tuberculosis of the left pleural 
cavity, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  The 
veteran, who had active service from May 1966 to November 
1968, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In May 1998, the 
Board returned the case to the RO for additional development, 
following which, the case was returned to the Board for 
further appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, the record does not reflect that the veteran 
was notified of the VCAA in connection with his claims for 
increased evaluations.  Although the Board notes that the RO 
informed the veteran in an August 2002 letter of the 
substance of the VCAA in connection with the veteran's claim 
for a total evaluation based on individual unemployability 
due to service-connected disabilities, neither of the two 
Supplemental Statements of the Case, both issued in December 
2002 more than two years after the enactment of the VCAA, 
contain any reference to the VCAA or the laws and regulations 
associated with the VCAA.  In fact, the Statement of the Case 
provided in connection with the veteran's claim for an 
increased evaluation for his PTSD includes old versions of 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.159, both of which make 
reference to the veteran's need to submit evidence of a 
well-grounded claim.

In the case of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
Clearly, in this case the RO did not provide the veteran with 
notice of the VCAA in connection with his claims for 
increased evaluations, including the division of 
responsibility between the VA and the veteran in obtaining 
that evidence.  

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  See 
also Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  Therefore, at this point in time, 
the Board cannot provide the notice to the appellant of the 
provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence necessary to substantiate his claims.  

Further, the Board notes that the Federal Circuit held in 
Kuzma v. Secretary of Veterans Affairs, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003) that Section 3(a) of the VCAA (codified 
at 38 U.S.C.A. § 5103(a)) does not apply retroactively, and 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001) to the extent 
that they conflict with the Supreme Court's and the Federal 
Circuit's binding authority.  However, while the VA may not 
necessarily be precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current claim for VA 
benefits and of the division of responsibility for obtaining 
evidence, as will be explained below, there are other items 
of evidentiary development that need to be accomplished in 
addition to notifying the veteran of the VCAA.  

At the March 2003 hearing before the BVA the veteran 
testified that he had been recently hospitalized in January 
2003 at the Kentucky River Medical Center in Jackson, 
Kentucky, and then transferred to another hospital in Hazard, 
Kentucky.  Transcript at 5.  The veteran reported that the 
symptomatology associated with his psychiatric disability 
precipitated the hospitalization.  Records of this treatment 
were subsequently forwarded to the Board by the RO.  However, 
this evidence was not considered by the RO and it was 
received without a waiver of initial consideration of this 
evidence by the RO.  

The veteran also testified that he received treatment for his 
two service-connected disabilities at the VA Medical Center 
(VAMC) in Lexington, Kentucky, including the facility located 
in Leestown.  While the RO obtained contemporaneous treatment 
records prior to returning the record to the Board, and the 
more recently dated VA medical records were forwarded to the 
Board with the private medical records referred to above, the 
last record associated with the claims file appears to be 
dated in May 2003.  As such, there are likely more recently 
dated treatment records that should be obtained.  In 
addition, the more recently dated VA medical records were not 
considered by the RO and they were received without a waiver 
of initial consideration of this evidence by the RO.

Further, the record reflects that the veteran is receiving 
Social Security Administration disability benefits, and the 
veteran testified that he was receiving those benefits at 
least in part due to symptomatology associated with his two 
service-connected disabilities.  However, it does not appear 
that records pertaining to the veteran's Social Security 
disability award, including the medical records utilized in 
making that award are associated with the claims file.  Such 
records are clearly relevant, and possibly probative in the 
veteran's current appeal and should be obtained.

In addition, the veteran also indicated that he received 
treatment from his family physician, Gene Burnett, M.D.  
However, there are no recent treatment records from Dr. 
Burnett associated with the claims file, and such records are 
relevant and possibly probative to the veteran's claims.  

Lastly, a rating decision dated in December 2002 denied a 
total evaluation based on individual unemployability due to 
service-connected disabilities.  A VA Form 9 (Appeal to Board 
of Veterans' Appeals) from the veteran expressed his opinion 
that his service-connected disabilities rendered him 100 
percent unemployable.  Coming so soon after a rating decision 
which denied a total evaluation based on individual 
unemployability, the Board construes the January 2003 
submission from the veteran to constitute a Notice of 
Disagreement to the December 2002 rating decision that denied 
a total evaluation based on individual unemployability due to 
service-connected disabilities.  

However, this matter is not currently before the Board 
because it is not ready for appellate review.  In this 
regard, the RO has not issued a Statement of the Case with 
respect to this issue and the veteran has not filed a 
Substantive Appeal.  The Court has held that the RO's failure 
to issue a Statement of the Case in such a case is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999) (in circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued).  As such, the 
RO should issue the veteran a Statement of the Case 
concerning the issue of a total evaluation based on 
individual unemployability due to service-connected 
disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims for increased 
evaluations under the VCAA.  In doing so, 
the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the evidence 
necessary to substantiate his claims and 
the division of responsibility between 
the VA and the veteran in obtaining that 
evidence.

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  

2.  The RO should obtain and associate 
with the claims file outpatient treatment 
records pertaining to the veteran from 
the VAMC in Lexington, Kentucky, 
including treatment the veteran received 
at the medical facility in Leestown, 
dated from May 2003 to the present date.  

3.  After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file records of 
treatment provided to the veteran from 
Gene Burnett, M.D.  

4.  The RO should obtain and associate 
with the claims file a copy of any Social 
Security Administration disability 
decision pertaining to the veteran, as 
well as any medical records utilized in 
reaching that decision.  

5.  The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to a total evaluation based 
on individual unemployability due to 
service-connected disabilities.  All 
appropriate appellate procedures should 
be followed.  The veteran is advised that 
he must complete his appeal of this issue 
by filing a timely Substantive Appeal 
following the issuance of the Statement 
of the Case in order to perfect his 
appeal with respect to this issue.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence and consideration of the VCAA.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


